ORDER
PER CURIAM.
Dale James Howard (Movant) appeals from the judgment entered denying his “Motion to Vacate Sentences and Judgment” pursuant to Rules 74.06(a), 29.15(j) and 23.01(e), We affirm pursuant to Rule 84.16(b).
A jury convicted Movant on November 17, 1986, of first degree murder, first degree burglary, and two counts of armed criminal action. This conviction was affirmed on direct appeal in State v. Howard, 738 S.W.2d 500 (Mo.App.1987). Movant thereafter filed a Rule 29.15 motion for post-conviction relief, which was denied after an evidentiary hear*257ing. This denial was affirmed by this Court in Howard v. State, 792 S.W.2d 13 (Mo.App.1990). On May 14,1997, Movant filed another motion to vacate his sentence. He cited to three Supreme Court rules, Rule 74.06(a), 23.01(1) and 29.15(j). However, only Rule 29.15(j) provides a remedy for vacating Mov-ant’s sentence. The motion court denied the motion, finding that Movant had filed his motion out of time.
We have reviewed the record on appeal and the briefs of the parties and find the motion court’s determination is not clearly erroneous. Rule 29.15(k). Movant was sentenced on February 19,1986. Therefore, his Rule 29.16 motion should have been filed by June 30, 1988. Rule 29.15(m) (effective Jan. 1, 1988, repealed effective Jan. 1, 1996). Further, Movant’s motion was successive. Rule 29.15(£). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).